—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Long Island Power Authority, dated July 19, 1999, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Warshawsky, J.), entered February 28, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the respondent’s determination was neither arbitrary nor capricious (see, CPLR 7803 [3]; Matter of Pell v Board of Educ., 34 NY2d 222). The respondent’s interpretation of the applicable tariff is not contrary to its plain language or otherwise irrational or unreasonable (see, Matter of Bronxwood Home for the Aged v Public Serv. Commn., 218 AD2d 882; Matter of Consolidated Communication Consultant Servs. v New York State Pub. Serv. Commn., 195 AD2d 849, 851; Matter of Incorporated Vil. of Val. Stream v State of N. Y. Pub. Serv. Commn., 107 AD2d 856, 857). Santucci, J. P., Altman, Florio and Luciano, JJ., concur.